DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the request for continued examination filed on April 21, 2022.
Claims 1 and 16 have been amended and are hereby entered.
Claims 4–6, 10, 15, 19, and 20 have been canceled.
Claims 1–3, 7–9, 11–14, and 16–18 are currently pending and have been examined.
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on April 21, 2022 has been entered.
Response to Amendment
The amendment filed April 21, 2022 has been entered.  Claims 1–3, 7–9, 11–14, and 16–18 remain pending in the application.


Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
Claims 1–3, 7–9, 11–14, and 16–18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
First of all, claims must be directed to one or more of the following statutory categories: a process, a machine, a manufacture, or a composition of matter.  Claims 1–3, 7–9, and 11–14 are directed to a machine (“A system”), and claims 16–18 are directed to a process (“A method”).  Thus, claims 1–3, 7–9, 11–14, and 16–18 satisfy Step One because they are all within one of the four statutory categories of eligible subject matter.
Claims 1–3, 7–9, 11–14, and 16–18, however, are directed to an abstract idea without significantly more.  For claim 16, the specific limitations that recite an abstract idea are:
transmitting . . . vehicle state information . . when a refueling event corresponding to a preset condition occurs;
providing . . . filling station guide information to the vehicle . . . based on the vehicle state information;
constructing . . . a payment . . . for a refueling charge of a filling station based on the filling station guide information . . .;
transmitting . . . a payment request signal together with payment information for a refueling charge of a filling station . . . in advance before the vehicle enters the filling station;
storing . . . payment information for a refueling charge received from the vehicle . . .;
waiting for . . . processing payment until the vehicle enters the filling station; 
calling out . . . the stored payment information based on receiving a filling station arrival notification signal from the vehicle . . .;
performing . . . a payment process based on the stored payment information when a filling station arrival notification signal is received from the vehicle . . .; and 
approving . . . payment for the refueling charge by confirming a refueling completion state of the vehicle . . .,
wherein the vehicle state information includes at least one of identification information of the vehicle, remaining fuel amount information, current location Global Positioning System (GPS) information, or destination information, 
wherein the filling station guide information includes at least one of a list of recommended filling stations, a filling station name, a basic charge, a remaining fuel amount of the vehicle, refueling charge information according to a refueling amount, or discount information.
The claims, therefore, recite a vehicle refueling payment, which is the abstract idea of methods of organizing human activity because they recite a commercial interaction.  The additional elements of the claims are various generic computer components to implement this abstract idea (“vehicle terminal”, “communication device”, “service terminal”, “payment processing device”, “payment screen”, “server”, “controller”, “guide screen”, “sensor”, “navigation device”, “interface”, “display”, “service terminal”, and “payment processing system”).
The additional elements are not integrated into a practical application because the invention merely applies the abstract idea to generic computer technology, using the computer to send, receive, and store information, and then process a payment.  Because the invention is using the computer simply as a tool to perform the abstract idea on, the judicial exception is not integrated into a practical application.  
Finally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements are at a high level of generality such that they amount to no more than mere instructions to apply the abstract idea using generic components.  Because merely “applying” the exception using generic computer components cannot provide an inventive concept, claim 16 is not patent eligible.
Independent claim 1 is rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent method claim 16.  There are no additional elements recited in this claims other than the generic computer parts discussed above.  The only difference is that the steps of claim 16 are performed by a system in claim 1.  Thus, because the same analysis should be used for all categories of claims, claim 1 is also not patent eligible.  See Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014).
Dependent claims 2–9, 11–14, and 17–19 have been given the full two part analysis, analyzing the additional limitations both individually and in combination.  The dependent claims, when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101.  
For claims 2 and 17, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the refueling payment recited in claims 1 and 16 by further specifying when the refueling event occurs—“when a remaining fuel amount . . . is less than a first fuel amount . . . or a second fuel amount”.
For claims 3 and 14, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the payment recited in claims 1 and 10 by further specifying payment information—“information about the refueling charge to be paid . . . and payment card information”.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claims 7 and 8, the additional limitations of these claims merely recite additional steps that amount to no more than insignificant extra-solution activity.  These claims recite receiving sensor and location information and transmitting an arrival notification in response.  The limitations of these claims fail to integrate the abstract idea into a practical application because these steps amount to no more than mere data gathering and a response, which is insignificant extra-solution activity.  See, e.g., MPEP 2106.05(g) (citing CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328–29 (Fed. Cir. 2017); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354–55 (Fed. Cir. 2016)).  Finally, the additional recited limitations of these dependent claims fail to amount to significantly more than the judicial exception because the courts have found mere data gathering and a response to be well-understood, routine, and conventional activity.  See, e.g., MPEP 2106.05(d) (citing buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1362–1363 (Fed. Cir. 2015); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, (Fed. Cir. 2015)).
For claim 9, the additional recited limitations of this claim merely further narrow the abstract idea discussed above.  This dependent claim only narrows the vehicle terminal recited in claim 1 by further specifying its interface—“interface including a display configured to display a guide screen and the payment screen”.  The limitations of this claim fail to integrate the abstract idea into a practical application because this claim does not introduce additional elements other than the generic components discussed above.  This dependent claim, therefore, also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of this dependent claim fails to establish that the claim provides an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claims 11 and 18, the additional limitations of these claims merely recite additional steps that amount to no more than insignificant extra-solution activity.  These claims recite receiving vehicle information to the server and displaying guide information.  The limitations of these claims fail to integrate the abstract idea into a practical application because these steps amount to no more than mere data gathering and outputting, which is insignificant extra-solution activity.  See, e.g., MPEP 2106.05(g) (citing CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328–29 (Fed. Cir. 2017); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354–55 (Fed. Cir. 2016)).  Finally, the additional recited limitations of the dependent claims fail to amount to significantly more than the judicial exception because the courts have found mere data gathering and outputting to be well-understood, routine, and conventional activity.  See, e.g., MPEP 2106.05(d) (citing buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1362–1363 (Fed. Cir. 2015)).
For claim 12, the additional recited limitations of this claim merely further narrow the abstract idea discussed above.  This dependent claim only narrows the refueling payment recited in claim 1 by further specifying the filling station guide information—“a list of recommended filling stations, a filling station name, a basic charge, a remaining fuel amount, . . . refueling charge information according to a refueling amount, or discount information”.
For claim 13, the additional limitations of this claim merely recite additional steps that amount to no more than insignificant extra-solution activity.  This claim recites recognizing received vehicle information and generating filling station guide information based on stored information.  The limitations of this claim fail to integrate the abstract idea into a practical application because these steps amount to no more than mere data gathering and a response, which is insignificant extra-solution activity.  See, e.g., MPEP 2106.05(g) (citing CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328–29 (Fed. Cir. 2017); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354–55 (Fed. Cir. 2016)).  Finally, the additional recited limitations of this dependent claim fail to amount to significantly more than the judicial exception because the courts have found mere data gathering and a response to be well-understood, routine, and conventional activity.  See, e.g., MPEP 2106.05(d) (citing buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1362–1363 (Fed. Cir. 2015); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, (Fed. Cir. 2015)).
Claim Rejections - 35 USC § 103
In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for determining obviousness under 35 U.S.C. 103 are summarized as follows:
(1)	Determining the scope and contents of the prior art.
(2)	Ascertaining the differences between the prior art and the claims at issue.
(3)	Resolving the level of ordinary skill in the pertinent art.
(4)	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1–3, 7–9, 11–14, and 16–18 are rejected under 35 U.S.C. 103 as being unpatentable over Woo, U.S. Patent App. No. 2016/0275632 (“Woo”) in view of Nielson et al., U.S. Patent App. No. 2011/0060496 (“Nielson”); Min et al., Korean Patent App. Pub. No. 20010094602A (“Min”); Su et al., Chinese Patent App. Pub. No. 106447306A (“Su”); and Kohut et al., U.S. Patent No. 6,338,008 (“Kohut”).
For claim 1, Woo teaches:
A system for processing payment using a vehicle terminal of a vehicle, the system comprising (¶ 42: example system with terminal): 
a controller (¶ 43: terminal and communication network for communicating information); and
wherein the vehicle terminal comprises (¶ 43: terminal):
a communication device configured to transmit or receive signal to or from the server interworking with the service terminal of the filling station when . . . occurs (¶ 43: information transmitted to and received from server; ¶ 95: terminal transmits information after input of fuel information); and
a payment processing device configured to (¶ 44: terminal with payment application; ¶ 61: payment processed with application):
construct a payment screen for the refueling charge of a corresponding filling station based on filling station guide information from the server (¶ 76: fueling information presented on, and fueling payment performed on, payment application on terminal; ¶ 75: fuel information provided in part from server) . . ., and
transmit the payment information, which is input through the payment screen, to the server (¶ 76: fueling payment information transferred to server),
wherein the controller is configured to (¶ 43: terminal and communication network for communicating information): 
transmit vehicle state information to the server (¶ 45: vehicle information sent to server) . . ., and 
provide a guide screen regarding the filling station guide information received from the server based on the vehicle state information of the vehicle (¶ 45: terminal receives and outputs gas station recommendations from server based on sent information), 
wherein the vehicle state information includes at least one of identification information of the vehicle, remaining fuel amount information, current location Global Positioning System (GPS) information, or destination information (¶ 45: vehicle information and fuel remaining information sent to server; ¶ 79: vehicle type information), 
wherein the filling station guide information includes at least one of a list of recommended filling stations, a filling station name, a basic charge, a remaining fuel amount of the vehicle, refueling charge information according to a refueling amount, or discount information (¶ 45, 48: server recommends gas stations and calculates remaining fuel amount).
Woo does not teach: the vehicle terminal configured to transmit a payment request signal together with payment information for a refueling charge to a server in advance before the vehicle enters a filling station; a service terminal of the filling station; a server configured to: store the payment information for the refueling charge, which is received from the vehicle terminal when a refueling event corresponding to a preset condition occurs, wait for processing payment until the vehicle enters the filling station, call out the stored payment information based on receiving a filling station arrival notification signal from the vehicle terminal, perform the payment process based on the stored payment information, and approve the payment for the refueling charge of the vehicle by confirming a refueling completion state of the vehicle from the service terminal; the refueling event; when the refueling event occurs; and when the refueling event occurs.
	Nielson, however, teaches:
when a refueling event corresponding to a preset condition occurs (¶ 187–188: events output based on occurrence);
the refueling event (¶ 188: fuel level based event); 
when the refueling event occurs (¶ 187–188: events output based on occurrence);
when the refueling event occurs (¶ 187–188: event information output based on event occurrence).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the refueling in Woo by adding the fuel event from Nielson.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of monitoring vehicle information—through a complex event processing engine—a benefit explicitly disclosed by Nielson (¶ 17: complex event processing (CEP) architectures provide advantages in monitoring vehicles) and desired by Woo (¶ 6: need for additional information on vehicles and gas stations in existing systems).
The combination of Woo and Nielson does not teach: the vehicle terminal configured to transmit a payment request signal together with payment information for a refueling charge to a server in advance before the vehicle enters a filling station; a service terminal of the filling station; a server configured to: store the payment information for the refueling charge, which is received from the vehicle terminal, wait for processing payment until the vehicle enters the filling station, call out the stored payment information based on receiving a filling station arrival notification signal from the vehicle terminal, perform the payment process based on the stored payment information, transmit a signal requesting refueling start to the service terminal of the filling station, and approve the payment for the refueling charge of the vehicle by confirming a refueling completion state of the vehicle from the service terminal.
	Min, however, teaches:
a service terminal of the filling station (p. 5, ¶ 5: “In the above case, the portable terminal is positioned in the gas station and it further includes the display terminal indicating the information to the client through the wireless communication with the gas station local server, and the ID transmitter.”); 
a server configured to (p. 4, ¶ 12–p.5, ¶ 1: server, “In the above case, the server is installed in each gas station and it further includes the multiple gas station local servers controlling the operation for providing the client with the information according to the information fitting for the client characteristic and requirement of customer through the wireless communication with the portable terminal, and the main server. The main server generally manages multiple gas station local servers and it extracts the information according to the information fitting for the client characteristic according to the signal transmitted from each gas station local server and requirement of customer signal and it transmits with each gas station local server.”): 
store the payment information for the refueling charge, which is received from the vehicle terminal (p. 8, ¶ 3: information stored in server used for payment, “On the other hand, if the client chooses the electronic cash settlement as the cost payment method (S118) , the e-cash which the current client holds is determined according to the customer information in which the main server (200) is stored in the customer database (211) after doing the confirmation (S119) whether the payment is adequate as the e-cash which the client possesses (S120). Then, if the e-cash which the client possesses is sufficient in the payment, the main server (200) recognizes the payment and the information about the e-cash of the balance and price sanction information are stored in the customer database (211) (S121).”),
call out the stored payment information (p. 8, ¶ 3: e-cash information determined according to customer information stored, “On the other hand, if the client chooses the electronic cash settlement as the cost payment method (S118) , the e-cash which the current client holds is determined according to the customer information in which the main server (200) is stored in the customer database (211) after doing the confirmation (S119) whether the payment is adequate as the e-cash which the client possesses (S120). Then, if the e-cash which the client possesses is sufficient in the payment, the main server (200) recognizes the payment and the information about the e-cash of the balance and price sanction information are stored in the customer database (211) (S121).”) . . .,
perform the payment process based on the stored payment information (p. 8, ¶ 3: information stored in server used for payment, “On the other hand, if the client chooses the electronic cash settlement as the cost payment method (S118) , the e-cash which the current client holds is determined according to the customer information in which the main server (200) is stored in the customer database (211) after doing the confirmation (S119) whether the payment is adequate as the e-cash which the client possesses (S120). Then, if the e-cash which the client possesses is sufficient in the payment, the main server (200) recognizes the payment and the information about the e-cash of the balance and price sanction information are stored in the customer database (211) (S121).”), and
approve the payment for the refueling charge of the vehicle by confirming a refueling completion state of the vehicle from the service terminal (p. 7, ¶ 6, 9: when oiling complete, information transmitted for approval, “When the oiling of the vehicle the information according to the demand of the information fitting for the property of the client and client are provided with such operation through the portable terminal (120) are completed, the gas station local server (100) transmit the fuel charge information to the gas station local server (100) this it transmits with the main server (200).”, “And then, the financial settlement server (310) transmits the customer information according to the received customer card information and price sanction information to the main server (200) through the VAN (300) the approval about the payment or the refusal of approval signal it confirms whether the client card is usable. Then, the client the card information of the client and input of the price sanction information directly can input the electronic commerce using the portable terminal (120) and the card decision terminal can be used like the convention.”).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the refueling in Woo and the fuel event and gas station arrival in Nielson by adding the terminal, information storage, and refueling approval from Min.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of improving convenience and security of gas station transactions—a benefit explicitly disclosed by Min (p. 4, ¶ 5–6: “Moreover, recently, the unification communication network is built for the convenience of the client using the gas station between the gas station and various information and communication service of the credit card payment, customer purchase information management, bonus point accumulation, the free gift provision etc are introduced.  But the normal information providing service having no concern with the property of being private of the clients in which the additional service provided to the current each gas station uses the gas station is provided and the information which the uses the gas station client requires in the gas station is not obtained according to the client who.”).  Woo, Nielson, and Min are all related to monitoring vehicles, so one of ordinary skill in the art would have been motivated to make this monitoring even more accurate and convenient by combining these systems together.
The combination of Woo, Nielson, and Min does not teach: the vehicle terminal configured to transmit a payment request signal together with payment information for a refueling charge to a server in advance before the vehicle enters a filling station; wait for processing payment until the vehicle enters the filling station, call out . . . based on receiving a filling station arrival notification signal from the vehicle terminal, and transmit a signal requesting refueling start to the service terminal of the filling station.
	Su, however, teaches:
the vehicle terminal configured to transmit a payment request signal together with payment information for a refueling charge to a server in advance before the vehicle enters a filling station (p. 7, ¶ 1: refueling order pushed to payment platform, “The user edits the refueling order through the WeChat client and pushes it to the refueling payment platform. The refueling order includes the refueling number, the refueling amount, and the user’s license plate number”); 
wait for processing payment until the vehicle enters the filling station (p.7, ¶ 1–2: refueling order pushed only after vehicle enters, “After the user’s vehicle enters the station, the user’s license plate is recognized through the vehicle recognition system, and the fuel order edited by the user is pushed to the fuel dispenser”), and
call out . . . based on receiving a filling station arrival notification signal from the vehicle terminal (p.7, ¶ 1–3: refueling order pushed only after vehicle enters, “After the user’s vehicle enters the station, the user’s license plate is recognized through the vehicle recognition system, and the fuel order edited by the user is pushed to the fuel dispenser . . . and it can be refueled after the verification is successful”).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the refueling in Woo, the fuel event and gas station arrival in Nielson, the terminal, information storage, and refueling approval in Min by adding the payment process from Su.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making refueling more efficient—a benefit explicitly disclosed by Su (p. 9, ¶ 7: gas order can be completed at mobile terminal, reducing congestion and service at gas station, “The user can edit the gas order and complete the order payment through the mobile terminal, which realizes that the user can complete the gas operation without getting off the car, which greatly improves the congestion at the gas station during peak hours and improves the service level of the gas station.”).  Woo, Nielson, Min, and Su are all related to monitoring vehicles, so one of ordinary skill in the art would have been motivated to make this monitoring even more accurate and convenient by combining these systems together.
The combination of Woo, Nielson, Min, and Su does not teach: transmit a signal requesting refueling start to the service terminal of the filling station.



	Kohut, however, teaches:
transmit a signal requesting refueling start to the service terminal of the filling station (col. 5, lines 12–42, col. 17, line 53–col. 18, line 16: second signal sent for refueling after first payment signal sent and authorized).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the refueling in Woo, the fuel event and gas station arrival in Nielson, the terminal, information storage, and refueling approval in Min, and the payment process in Su by adding the refueling signal from Kohut.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making refueling more convenient—a benefit explicitly disclosed by Kohut (col. 2, lines 29–40: need for vehicle servicing that is convenient and automated while maintaining customer control; col. 2, lines 43–51: invention provides vehicle servicing that maintains customer control).  Woo, Nielson, Min, Su, and Kohut are all related to monitoring vehicles, so one of ordinary skill in the art would have been motivated to make this monitoring even more accurate and convenient by combining these systems together.
For claim 2, Woo, Nielson, Min, Su, and Kohut teach all the limitations of claim 1 above, and Nielson further teaches:
The system of claim 1, wherein the refueling event occurs when the remaining fuel amount, which is an amount of fuel currently available in the vehicle, is less than a first fuel amount which is a lowest criterion or a second fuel amount which is based on a refueling pattern of a user (¶ 188: fueled event occurs when fuel level is less than or equal to predefined minimum).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the refueling in Woo, the terminal, information storage, and refueling approval in Min, the payment process in Su, and the refueling signal in Kohut by adding the fuel event from Nielson.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of monitoring vehicle information—through a complex event processing engine—a benefit explicitly disclosed by Nielson (¶ 17: complex event processing (CEP) architectures provide advantages in monitoring vehicles) and desired by Woo (¶ 6: need for additional information on vehicles and gas stations in existing systems).  Woo, Nielson, Min, Su, and Kohut are all related to monitoring vehicles, so one of ordinary skill in the art would have been motivated to make this monitoring even more accurate and convenient by combining these systems together.
For claim 3, Woo, Nielson, Min, Su, and Kohut teach all the limitations of claim 1 above, and Woo further teaches:
The system of claim 1, wherein the payment information includes information about the refueling charge to be paid for a refueling amount selected through the payment screen and payment card information (¶ 76: information on cost, amount, and payment card; ¶ 45: fuel information input on payment application).
For claim 7, Woo, Nielson, Min, Su, and Kohut teach all the limitations of claim 4 above, and Nielson further teaches:
The system of claim 1, wherein the controller is configured to transmit the filling station arrival notification signal to the server when the controller determines that a filling station arrival notification event occurs, based on information received from a sensor of the vehicle and a navigation device (¶ 232: output stream for stopping at a gas station, based on GPS and vehicle readings).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the refueling in Woo, the terminal, information storage, and refueling approval in Min, the payment process in Su, and the refueling signal in Kohut by adding the gas station arrival from Nielson.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of monitoring vehicle information—through a complex event processing engine—a benefit explicitly disclosed by Nielson (¶ 17: complex event processing (CEP) architectures provide advantages in monitoring vehicles) and desired by Woo (¶ 6: need for additional information on vehicles and gas stations in existing systems).  Woo, Nielson, Min, Su, and Kohut are all related to monitoring vehicles, so one of ordinary skill in the art would have been motivated to make this monitoring even more accurate and convenient by combining these systems together.
For claim 8, Woo, Nielson, Min, Su, and Kohut teach all the limitations of claim 7 above, and Nielson further teaches:
The system of claim 7, wherein the controller is configured to determine whether the filling station arrival notification event occurs, based on a vehicle location and a filling station location determined by the navigation device and gear mode information determined by the sensor (¶ 232: GPS and Street Map used to locate vehicle at gas station; ¶ 137, Table 3: vehicle readings include gear position).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the refueling in Woo, the terminal, information storage, and refueling approval in Min, the payment process in Su, and the refueling signal in Kohut by adding the gas station arrival from Nielson.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of monitoring vehicle information—through a complex event processing engine—a benefit explicitly disclosed by Nielson (¶ 17: complex event processing (CEP) architectures provide advantages in monitoring vehicles) and desired by Woo (¶ 6: need for additional information on vehicles and gas stations in existing systems).  Woo, Nielson, Min, Su, and Kohut are all related to monitoring vehicles, so one of ordinary skill in the art would have been motivated to make this monitoring even more accurate and convenient by combining these systems together.
For claim 9, Woo, Nielson, Min, Su, and Kohut teach all the limitations of claim 1 above, and Woo further teaches:
The system of claim 1, further comprising an interface including a display configured to display a guide screen and the payment screen (¶ 59: payment application and fueling display interfaces; ¶ 133: display devices).
For claim 11, Woo, Nielson, Min, Su, and Kohut teach all the limitations of claim 1 above, and Woo further teaches:
The system of claim 1, wherein the server is configured to provide the filling station guide information to the vehicle terminal based on vehicle state information received from the vehicle terminal . . . (¶ 45: terminal receives and outputs gas station recommendations from server based on sent information).
Woo does not teach: when the refueling event occurs.
	Nielson, however, teaches:
when the refueling event occurs (¶ 187–188: event information output based on event occurrence).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the refueling in Woo, the terminal, information storage, and refueling approval in Min, the payment process in Su, and the refueling signal in Kohut by adding the fuel event from Nielson.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of monitoring vehicle information—through a complex event processing engine—a benefit explicitly disclosed by Nielson (¶ 17: complex event processing (CEP) architectures provide advantages in monitoring vehicles) and desired by Woo (¶ 6: need for additional information on vehicles and gas stations in existing systems).  Woo, Nielson, Min, Su, and Kohut are all related to monitoring vehicles, so one of ordinary skill in the art would have been motivated to make this monitoring even more accurate and convenient by combining these systems together.
For claim 12, Woo, Nielson, Min, Su, and Kohut teach all the limitations of claim 11 above, and Woo further teaches:
The system of claim 11, wherein the filling station guide information includes at least one of a list of recommended filling stations, a filling station name, a basic charge, a remaining fuel amount, which is an amount of fuel currently available in the vehicle, refueling charge information according to a refueling amount, or discount information (¶ 45, 48: server recommends gas stations and calculates remaining fuel amount).
For claim 13, Woo, Nielson, Min, Su, and Kohut teach all the limitations of claim 11 above, and Woo further teaches:
The system of claim 11, wherein the server is configured to: . . . generate the filling station guide information based on filling station payment history stored (¶ 45: terminal receives and outputs gas station recommendations from server based on sent information). 
Woo does not teach: recognize vehicle information based on information previously registered in a customer database; and corresponding to the recognized vehicle.
	Min, however, teaches:
recognize vehicle information based on information previously registered in a customer database (p. 8, ¶ 7, p. 9, ¶ 2: stored customer and vehicle information received at gas station server, “The ID transmitter (140) is mounted in the vehicle or the client of the oiling vehicle can carry and the cellular phone, PDA, CNS, the vehicle tag etc in which the guest id is stored is included and the stored guest id is transmitted with the wireless communication with the display terminal (130) coming close within the constant distance.”, “In this preferred embodiment, if the guest id cognition motion transmits ID of the client with the ID transmission request from the ID receiver (141) in the ID transmitter (140) of the vehicle in case the vehicle enters into into the gas station for oiling, by transmitting the guest id in which the ID receiver (141) is received with the gas station local server (110) oiling is made.”), and 
corresponding to the recognized vehicle (p. 9, ¶ 3: display based on guest id, “And according to the guest id cognition motion, the local server (100) forms the wireless communication with one display terminal (130) according to the guest id and since the gas station business carrier provides the display terminal (130) in which the wireless communication is formed according to the guest id for the client the client uses the gas station synthesis informatio service through the display terminal (130).”).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the refueling in Woo, the fuel event and gas station arrival in Nielson, the payment process in Su, and the refueling signal in Kohut by adding the information storage from Min.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of improving convenience and security of gas station transactions—a benefit explicitly disclosed by Min (p. 4, ¶ 5–6: “Moreover, recently, the unification communication network is built for the convenience of the client using the gas station between the gas station and various information and communication service of the credit card payment, customer purchase information management, bonus point accumulation, the free gift provision etc are introduced.  But the normal information providing service having no concern with the property of being private of the clients in which the additional service provided to the current each gas station uses the gas station is provided and the information which the uses the gas station client requires in the gas station is not obtained according to the client who.”).  Woo, Nielson, Min, Su, and Kohut are all related to monitoring vehicles, so one of ordinary skill in the art would have been motivated to make this monitoring even more accurate and convenient by combining these systems together.
For claim 14, Woo, Nielson, Min, Su, and Kohut teach all the limitations of claim 11 above, and Woo further teaches:
The system of claim 11, wherein the stored payment information includes information about the refueling charge to be paid for a refueling amount selected through the payment screen and payment card information (¶ 76: information on cost, amount, and payment card; ¶ 45: fuel information input on payment application).
For claim 16, Woo teaches:
A method of processing payment by a payment processing system including a vehicle terminal of a vehicle, . . . and a server, the method comprising steps of (¶ 61: process of processing payment with terminal and service server):
transmitting, by the vehicle terminal, vehicle state information to the server when . . . corresponding to a preset condition occurs (¶ 76: fueling information sent to server from terminal; ¶ 95: fuel and vehicle information stored on server after input of fuel information);
providing, by the server, filling station guide information to the vehicle terminal based on the vehicle state information (¶ 45: terminal receives and outputs gas station recommendations from server based on sent vehicle and fuel information); 
constructing, by the vehicle terminal, a payment screen for a refueling charge of a filling station based on the filling station guide information from the server (¶ 76: fueling information presented on, and fueling payment performed on, payment application on terminal; ¶ 75: fuel information provided in part from server); 
displaying, by the vehicle terminal, the payment screen on a display (¶ 76: fueling information presented on, and fueling payment performed on, payment application on terminal);
storing, by the server, the payment information for the refueling charge received from the vehicle terminal, (¶ 76: fueling information sent to server from terminal; ¶ 95: fuel and vehicle information stored on server after input of fuel information); . . .
wherein the vehicle state information includes at least one of identification information of the vehicle, remaining fuel amount information, current location Global Positioning System (GPS) information, or destination information (¶ 45: vehicle information and fuel remaining information sent to server; ¶ 79: vehicle type information), 
wherein the filling station guide information includes at least one of a list of recommended filling stations, a filling station name, a basic charge, a remaining fuel amount of the vehicle, refueling charge information according to a refueling amount, or discount information (¶ 45, 48: server recommends gas stations and calculates remaining fuel amount).
Woo does not teach: a service terminal; a refueling event; storing, by the server, the payment information for the refueling charge received from the vehicle terminal; and transmitting, by the vehicle terminal, a payment request signal together with payment information for a refueling charge of a filling station to the server in advance before the vehicle enters the filling station; waiting for, by the server, processing payment until the vehicle enters the filling station; calling out, by the server, the stored payment information based on receiving a filling station arrival notification signal from the vehicle terminal, performing, by the server, a payment process based on the stored payment information; transmitting a signal requesting refueling start to the service terminal of the corresponding filling station; and approving, by the server, payment for the refueling charge by confirming a refueling completion state of the vehicle from the service terminal.
	Nielson, however, teaches:
a refueling event (¶ 188: fuel level based event).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the refueling in Woo by adding the fuel event and gas station arrival from Nielson.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of monitoring vehicle information—through a complex event processing engine—a benefit explicitly disclosed by Nielson (¶ 17: complex event processing (CEP) architectures provide advantages in monitoring vehicles) and desired by Woo (¶ 6: need for additional information on vehicles and gas stations in existing systems).
The combination of Woo and Nielson does not teach: a service terminal; storing, by the server, the payment information for the refueling charge received from the vehicle terminal; and transmitting, by the vehicle terminal, a payment request signal together with payment information for a refueling charge of a filling station to the server in advance before the vehicle enters the filling station; waiting for, by the server, processing payment until the vehicle enters the filling station; calling out, by the server, the stored payment information based on receiving a filling station arrival notification signal from the vehicle terminal; performing, by the server, a payment process based on the stored payment information; transmitting a signal requesting refueling start to the service terminal of the corresponding filling station; and approving, by the server, payment for the refueling charge by confirming a refueling completion state of the vehicle from the service terminal.
	Min, however, teaches:
a service terminal (p. 5, ¶ 5: “In the above case, the portable terminal is positioned in the gas station and it further includes the display terminal indicating the information to the client through the wireless communication with the gas station local server, and the ID transmitter.”), 
storing, by the server, the payment information for the refueling charge received from the vehicle terminal (p. 8, ¶ 3: information stored in server used for payment, “On the other hand, if the client chooses the electronic cash settlement as the cost payment method (S118) , the e-cash which the current client holds is determined according to the customer information in which the main server (200) is stored in the customer database (211) after doing the confirmation (S119) whether the payment is adequate as the e-cash which the client possesses (S120). Then, if the e-cash which the client possesses is sufficient in the payment, the main server (200) recognizes the payment and the information about the e-cash of the balance and price sanction information are stored in the customer database (211) (S121).”); 
calling out, by the server, the stored payment information (p. 8, ¶ 3: e-cash information determined according to customer information stored, “On the other hand, if the client chooses the electronic cash settlement as the cost payment method (S118) , the e-cash which the current client holds is determined according to the customer information in which the main server (200) is stored in the customer database (211) after doing the confirmation (S119) whether the payment is adequate as the e-cash which the client possesses (S120). Then, if the e-cash which the client possesses is sufficient in the payment, the main server (200) recognizes the payment and the information about the e-cash of the balance and price sanction information are stored in the customer database (211) (S121).”) . . .,
performing, by the server, a payment process based on the stored payment information (p. 8, ¶ 3: information stored in server used for payment, “On the other hand, if the client chooses the electronic cash settlement as the cost payment method (S118) , the e-cash which the current client holds is determined according to the customer information in which the main server (200) is stored in the customer database (211) after doing the confirmation (S119) whether the payment is adequate as the e-cash which the client possesses (S120). Then, if the e-cash which the client possesses is sufficient in the payment, the main server (200) recognizes the payment and the information about the e-cash of the balance and price sanction information are stored in the customer database (211) (S121).”); and
approving, by the server, payment for the refueling charge by confirming a refueling completion state of the vehicle from the service terminal (p. 7, ¶ 6, 9: when oiling complete, information transmitted for approval, “When the oiling of the vehicle the information according to the demand of the information fitting for the property of the client and client are provided with such operation through the portable terminal (120) are completed, the gas station local server (100) transmit the fuel charge information to the gas station local server (100) this it transmits with the main server (200).”, “And then, the financial settlement server (310) transmits the customer information according to the received customer card information and price sanction information to the main server (200) through the VAN (300) the approval about the payment or the refusal of approval signal it confirms whether the client card is usable. Then, the client the card information of the client and input of the price sanction information directly can input the electronic commerce using the portable terminal (120) and the card decision terminal can be used like the convention.”).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the refueling in Woo and the fuel event and gas station arrival in Nielson by adding the terminal, information storage, and refueling approval from Min.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of improving convenience and security of gas station transactions—a benefit explicitly disclosed by Min (p. 4, ¶ 5–6: “Moreover, recently, the unification communication network is built for the convenience of the client using the gas station between the gas station and various information and communication service of the credit card payment, customer purchase information management, bonus point accumulation, the free gift provision etc are introduced.  But the normal information providing service having no concern with the property of being private of the clients in which the additional service provided to the current each gas station uses the gas station is provided and the information which the uses the gas station client requires in the gas station is not obtained according to the client who.”).  Woo, Nielson, and Min are all related to monitoring vehicles, so one of ordinary skill in the art would have been motivated to make this monitoring even more accurate and convenient by combining these methods together.
The combination of Woo, Nielson, and Min does not teach: transmitting, by the vehicle terminal, a payment request signal together with payment information for a refueling charge of a filling station to the server in advance before the vehicle enters the filling station; waiting for, by the server, processing payment until the vehicle enters the filling station; calling out, by the server, . . . based on receiving a filling station arrival notification signal from the vehicle terminal; and transmitting a signal requesting refueling start to the service terminal of the corresponding filling station.


	Su, however, teaches:
transmitting, by the vehicle terminal, a payment request signal together with payment information for a refueling charge of a filling station to the server in advance before the vehicle enters the filling station (p. 7, ¶ 1: refueling order pushed to payment platform, “The user edits the refueling order through the WeChat client and pushes it to the refueling payment platform. The refueling order includes the refueling number, the refueling amount, and the user’s license plate number”); 
waiting for, by the server, processing payment until the vehicle enters the filling station (p.7, ¶ 1–2: refueling order pushed only after vehicle enters, “After the user’s vehicle enters the station, the user’s license plate is recognized through the vehicle recognition system, and the fuel order edited by the user is pushed to the fuel dispenser”); and
calling out, by the server, . . . based on receiving a filling station arrival notification signal from the vehicle terminal (p.7, ¶ 1–3: refueling order pushed only after vehicle enters, “After the user’s vehicle enters the station, the user’s license plate is recognized through the vehicle recognition system, and the fuel order edited by the user is pushed to the fuel dispenser . . . and it can be refueled after the verification is successful”).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the refueling in Woo, the fuel event and gas station arrival in Nielson, the terminal, information storage, and refueling approval in Min by adding the payment process from Su.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making refueling more efficient—a benefit explicitly disclosed by Su (p. 9, ¶ 7: gas order can be completed at mobile terminal, reducing congestion and service at gas station, “The user can edit the gas order and complete the order payment through the mobile terminal, which realizes that the user can complete the gas operation without getting off the car, which greatly improves the congestion at the gas station during peak hours and improves the service level of the gas station.”).  Woo, Nielson, Min, and Su are all related to monitoring vehicles, so one of ordinary skill in the art would have been motivated to make this monitoring even more accurate and convenient by combining these methods together.
The combination of Woo, Nielson, Min, and Su does not teach: transmitting a signal requesting refueling start to the service terminal of the corresponding filling station.
	Kohut, however, teaches:
transmitting a signal requesting refueling start to the service terminal of the corresponding filling station (col. 5, lines 12–42, col. 17, line 53–col. 18, line 16: second signal sent for refueling after first payment signal sent and authorized).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the refueling in Woo, the fuel event and gas station arrival in Nielson, the terminal, information storage, and refueling approval in Min, and the payment process in Su by adding the refueling signal from Kohut.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making refueling more convenient—a benefit explicitly disclosed by Kohut (col. 2, lines 29–40: need for vehicle servicing that is convenient and automated while maintaining customer control; col. 2, lines 43–51: invention provides vehicle servicing that maintains customer control).  Woo, Nielson, Min, Su, and Kohut are all related to monitoring vehicles, so one of ordinary skill in the art would have been motivated to make this monitoring even more accurate and convenient by combining these methods together.
For claim 17, Woo, Nielson, Min, Su, and Kohut teach all the limitations of claim 16 above, and Nielson further teaches:
The method of claim 16, wherein the step of transmitting vehicle state information includes: comparing a remaining fuel amount, which is an amount of fuel currently available in the vehicle, with a first fuel amount which is a lowest criterion and a second fuel amount based on a refueling pattern of a user (¶ 188: fueled event occurs when fuel level is less than or equal to predefined minimum); and
determining that the refueling event occurs when the remaining fuel amount of the vehicle is less than the first fuel amount or the second fuel amount (¶ 188: fueled event occurs when fuel level is less than or equal to predefined minimum).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the refueling in Woo, the terminal, information storage, and refueling approval in Min, the payment process in Su, and the refueling signal in Kohut by adding the fuel event from Nielson.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of monitoring vehicle information—through a complex event processing engine—a benefit explicitly disclosed by Nielson (¶ 17: complex event processing (CEP) architectures provide advantages in monitoring vehicles) and desired by Woo (¶ 6: need for additional information on vehicles and gas stations in existing systems).  Woo, Nielson, Min, Su, and Kohut are all related to monitoring vehicles, so one of ordinary skill in the art would have been motivated to make this monitoring even more accurate and convenient by combining these methods together.
For claim 18, Woo, Nielson, Min, Su, and Kohut teach all the limitations of claim 16 above, and Woo further teaches:
The method of claim 16, further comprising steps of: recognizing, by the server, vehicle information previously registered in a customer database (¶ 45: vehicle information sent to server); and
generating, by the server, the filling station guide information based on filling station payment history stored corresponding to the recognized vehicle (¶ 45: terminal receives and outputs gas station recommendations from server based on sent information).
Response to Arguments
Claim Rejections Under 35 U.S.C. § 103
Applicant’s arguments filed on April 21, 2022 with respect to claims 1–3, 7–9, 11–14, and 16–18 have been considered but are moot because the arguments do not apply to the references being used in the current rejection.
Applicant has amended claims 1 and 16 and argues that the combination of Woo (U.S. Patent App. No. 2016/0275632), Nielson (U.S. Patent App. No. 2011/0060496), Min (Korean Patent App. Pub. No. 20010094602A), and Su (Chinese Patent App. Pub. No. 106447306A) does not disclose these additional limitations.  Claims 1 and 16, however, are currently rejected under 35 U.S.C. 103 over Woo in view of Nielson, Min, Su, and Kohut (U.S. Patent No. 6,338,008).  Thus, Applicant’s arguments with respect to claims 1 and 16 are moot.
Applicant argues that the dependent claims are allowable by virtue of their dependence on claims 1 and 16, which was amended to overcome the rejection under 35 U.S.C. 103.  As discussed above, however, claims 1 and 16 currently rejected under 35 U.S.C. 103 over Woo in view of Nielson, Min, Su, and Kohut.  Thus, Applicant’s arguments with respect to claims 2, 3, 7–9, 11–14, 17, and 18 are moot.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Those prior art references are as follows:
Surnilla et al., U.S. Patent App. No. 2011/0137470, discloses a system and method for facilitating refueling through refueling profiles.  
Hubschman et al., U.S. Patent App. No. 2015/0352947, discloses a system for generating and sending refueling orders.
Park, U.S. Patent App. No. 2014/0379523, discloses a system and method for collecting refueling information at a terminal for transmission to a server.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIVESH PATEL whose telephone number is (571) 272–3430.  The examiner can normally be reached on Monday–Friday 12:00 PM–8:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272–8105.  The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.



/DIVESH PATEL/Examiner, Art Unit 3696    
                                                                                                                                                                                                    /NAMRATA BOVEJA/Supervisory Patent Examiner, Art Unit 3696